Citation Nr: 0217615	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  01-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran 
who had active service from September 1943 to October 1945 
and who died in February 1997, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.

The Board notes that the statement of the case issued in 
connection with the current appeal addressed the matter of 
eligibility to dependents' educational assistance under 
38 U.S.C.A., Chapter 35.  The Board notes that the appellant 
did not address that matter in her substantive appeal.  
Nevertheless, education benefits under Chapter 35 are 
essentially a derivative benefit dependent on a favorable 
determination on the claim for service connection for the 
cause of the veteran's death.  Under these circumstances, 
the Board will not address the matter of eligibility to 
dependents' educational assistance since the appellant did 
not address that matter in her substantive appeal.


FINDINGS OF FACT

1.  Sufficient relevant evidence for this portion of the 
appellant's appeal has been obtained. 

2.  A BVA decision dated in December 1998 denied service 
connection for the cause of the veteran's death.

3.  The evidence received subsequent to the Board's December 
1998 decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The Board's December 1998 decision, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2002).

2.  The evidence received subsequent to the Board's December 
1998 decision is new and material, and the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. §  5108 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.156, 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that the VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.159 (2002).

First, the VCAA has a duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the October 2000 rating decision and the statement of the 
case issued in connection with this appeal have notified the 
appellant of the evidence considered, the pertinent laws and 
regulations, and the reason the claim was denied.  In this 
regard, a December 1998 BVA decision had previously denied 
service connection for the cause of the veteran's death 
based on a lack of competent medical evidence demonstrating 
a nexus between the veteran's death and service or a 
service-connected disability.  In a letter to the appellant 
dated in March 2000, the RO informed the appellant of the 
need to submit new and material evidence to reopen the 
previously denied claim and explained the definition of new 
and material evidence.  In response, the appellant submitted 
additional medical evidence and it is clear from testimony 
presented at a hearing before the Board in September 2002 
that the appellant and her representative understood the 
need to submit new and material evidence to reopen the 
previously denied claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied sufficiently to address the question of 
whether new and material evidence has been submitted.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
were previously associated with the claims file.  In 
addition, private medical records have been obtained and are 
associated with the claims file and the appellant and the RO 
have obtained medical opinions addressing the medical 
question presented on appeal.  Accordingly, the Board finds 
that the RO has done everything necessary to assist the 
appellant and that no further action is necessary to satisfy 
the requirements of the VCAA for purposes of this portion of 
the appellant's appeal.  Consequently, the case is now ready 
for appellate review.

The appellant essentially contends that she has submitted 
new and material evidence which is sufficient to reopen the 
previously denied claim.  She maintains that the veteran's 
service-connected gunshot wound led to a rupture of a right 
iliac artery aneurysm and that this ruptured aneurysm 
eventually caused the veteran's death.  Reference is made to 
the statements from two physicians submitted in support of 
this contention.  Therefore, a favorable determination has 
been requested.

The appellant's previous claim for service connection for 
the cause of the veteran's death was considered and denied 
by a BVA decision dated in December 1998.  That decision 
found that a cardiovascular disorder or a ruptured iliac 
aneurysm was not present during service or for many years 
following service and that there was no medical evidence of 
a nexus between such a disease and service.  That decision 
also found that there was no competent evidence indicating 
that the veteran's service-connected gunshot wound residuals 
of the right thigh caused or aggravated cardiovascular 
disease, including a right iliac aneurysm.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision or a motion alleging clear and unmistakable error 
in the Board's decision is filed.  38 U.S.C.A. §§ 7103, 
7111; 38 C.F.R. §§ 20.1100, 20.1400.  Following a final 
Board decision, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
the VA.  38 U.S.C.A. §  5108.  In this case, the appellant 
did not file a motion for reconsideration or a motion 
alleging clear and unmistakable error in the Board's 
December 1998 decision.  The appellant also did not appeal 
the Board's decision to the United States Court of Appeals 
for Veterans Claims.  Therefore, the Board's December 1998 
decision is final and may not be considered on the same 
factual basis.

If new and material evidence is presented or secured with 
respect to a claim that has been finally decided, the claim 
shall be reopened and reviewed.  38 U.S.C.A. §§ 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence 
presented or secured since the last final denial of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
notes that there has been a regulatory change in the 
definition of new and material evidence with respect to all 
claims made on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  Since the appellant filed her claim prior to 
August 29, 2001, the earlier definition of new and material 
evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all of the evidence of record, but only after ensuring that 
the duty to assist in developing the facts necessary to 
substantiate a claim has been satisfied.

As previously indicated, what was missing at the time of the 
December 1998 BVA decision was medical evidence which in 
some way demonstrated that the veteran's death was related 
either to service or to a service-connected disability.  
Subsequent to that decision, the appellant submitted a May 
2000 statement from W. E. Becknell, Sr., M.D., and the RO 
obtained a medical opinion from a VA physician.  In 
addition, at the appellant's personal hearing before the 
Board, she submitted an additional medical statement from 
Jeffrey L. Newswanger, D.O.  

The Board finds that all of these statements constitute new 
and material evidence.  All of the statements are new in 
that they were not previously physically of record, and all 
are material to the appellant's claim because they all 
address the etiology of the veteran's death.  In particular, 
Dr. Becknell relates that the veteran's death is a direct 
and progressive result of his combat injuries, while the VA 
physician stated that it was highly unlikely that the 
veteran's aneurysm was a result of his previous gunshot 
wound because a pathologic examination of the aneurysm 
revealed that it was of an atherosclerotic type.  Lastly, 
the statement from Dr. Newswanger offered an opinion that 
the most likely cause of the veteran's iliac aneurysm was 
essentially his service trauma.  

Since the credibility of all of these statements must be 
presumed in determining whether new and material evidence 
has been submitted, it is apparent that all three opinions 
are material to the question of the nexus or relationship of 
the veteran's death to service and/or to his service-
connected disability.  As such, the Board concludes that new 
and material evidence sufficient to reopen the previously 
denied claim has been submitted.

That stated, the Board is of the opinion that further 
development of the case is necessary before addressing the 
merits.  In this regard, the Board would note that the 
opinions of all three physicians indicate that they had 
reviewed medical records pertaining to the veteran.  
However, the record before the Board does not appear to 
contain all relevant medical records.  For example, a 
medical record dated in July 1995 previously associated with 
the claims file indicates that the veteran had underwent 
repair of an abdominal aortic aneurysm and had had bilateral 
femoral angioplasty several years ago.  In addition, the May 
2000 statement from Dr. Becknell indicates that the veteran 
had underwent a repair of a right iliac artery aneurysm in 
1985.  However, none of the records of these procedures are 
associated with the claims file and the Board is of the 
opinion that these records should be obtained prior to 
obtaining an additional medical opinion which would then be 
based on a review of all obtainable medical records.  

As such, the Board will undertake additional development 
before addressing the merits of the issue of entitlement to 
service connection for the cause of the veteran's death 
pursuant to authority granted under 38 C.F.R. § 19.9(a)(2).  
When this development is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After providing notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing the claim of service connection for the cause of 
the veteran's death.


ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened, and to this extent, the appeal is granted.



		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

